MORRISON, Judge.
The offense is transportation of whiskey in a dry area; the punishment, a fine of $250.00.
Sheriff Tindall testified that on the day in question he observed appellant walking toward two men in an alley behind a cafe and that two inches of a whiskey bottle were protruding from his hip pocket. He further testified without objection that he searched appellant and found the bottle to contain Sunnybrook Whiskey. His testimony was corroborated by the witness Halbert. Appellant did not testify or call any witnesses in his behalf. The dry status of the area was established.
We find the evidence sufficient to support the conviction.
The sole question presented by brief and in argument is the failure of the court to charge the jury in accordance with the terms of Article 666-23a(l), Vernon’s Ann. P.C., to the effect that one who purchases alcoholic beverages for his own consumption may transport the same from a place where the sale thereof is legal to a place where the possession is legal.
There being no' evidence to raise this issue, the court did not err in failing to give the requested charge. Davis v. State, Tex.Cr.App., 318 S.W.2d 668, and cases there cited.
Finding no reversible error, the judgment of the trial court is affirmed.